 



Exhibit 10.3
SCR-Tech Sale and Share Ownership Reconciliation Agreement
          This SCR-Tech Sale and Share Ownership Reconciliation (this
“Agreement”) is entered into effective February 12, 2008 (the “Effective Date”)
between The Robert M. Worsley and Christi M. Worsley Revocable Trust
(“Stockholder”) and Renegy Holdings, Inc. (“Renegy”) (each a “Party” and
together, the “Parties”).
          Whereas Stockholder, Renegy and various affiliates entered into a
Contribution and Merger Agreement dated as of May 8, 2007, as amended (the
“CMA”);
          Whereas the CMA provided that the shares of the common stock of Renegy
held by Stockholder shall be reduced in the event of the sale of SCR-Tech, LLC
together with CESI-Tech Technologies, Inc. and CESI-SCR, Inc. (collectively
“SCR-Tech”) above an agreed threshold (the “Threshold”) before December 31,
2007;
          Whereas a sale of SCR-Tech was consummated on November 7, 2007;
          Whereas the sale proceeds, net of expenses and adjustments as provided
in the CMA, resulted in proceeds above the Threshold of $1,836,682.80 (the
“Excess Net Proceeds”);
          Whereas the CMA provided that the shares of the common stock of Renegy
held by Stockholder shall be reduced by 0.8% for each $1 million of net proceeds
above the Threshold;
          Whereas Stockholder and Renegy desire to document the amount of shares
held by Stockholder which shall be reduced as a result of the Excess Net
Proceeds;
          Now, therefore, Stockholder and Renegy agree as follows:
1. Excess Net Proceeds and Reduction in Shares.
          Stockholder and Renegy confirm and agree that the Excess Net Proceeds
total $1,836,682.80 and that the Excess Net Proceeds shall result in a reduction
in the shares held by Stockholder of 220,891 shares, such that the 3,774,048
shares of common stock of Renegy held by Stockholder as of the date of this
Agreement shall be reduced to a total of 3,553,157 shares.
2. Correction of Stock Certificate.
          The Parties shall fully cooperate to exchange any stock certificate
representing the shares of common stock of Renegy held by Stockholder to reflect
the ownership of shares of common stock of Renegy as set forth in Section 1 of
this Agreement. Renegy’s books and records shall reflect the reduction in shares
effective as of the date of this Agreement.

 



--------------------------------------------------------------------------------



 



3. Notices.
     All notices, requests, claims and other communications under this Agreement
shall be in writing and shall be deemed given if delivered personally or by
overnight courier to the parties at the following addresses (or at such other
address for a party as shall be specified by notice from such party):

         
 
  (a)   If to Renegy, to
 
      Renegy Holdings, Inc.
 
      301 West Warner Road, Suite 132
 
      Tempe, Arizona 85284
 
      Attention: Robert W. Zack, CFO

         
 
  (b)   If to Stockholder, to:
 
      Robert M. Worsley and Christi M. Worsley Revocable Trust
 
      3418 N. Val Vista Drive
 
      Mesa, Arizona 85213
 
      Attention: Robert M. Worsley

4. Counterparts; Facsimile Signatures.
          This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each Party and delivered to the other
Party. This Agreement may be signed by facsimile signatures, each of which shall
be deemed to be original signatures.
5. Entire Agreement.
          This Agreement and the other agreements referred to herein constitute
the entire agreement among the parties regarding the subject matter of this
Agreement.
6. Governing Law.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware regardless of any laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
7. Assignment.
     Neither this Agreement nor any right, interest or obligation hereunder
shall be assigned, in whole or in part, by operation of law or otherwise, by any
Party without the prior written consent of the other Party. Subject to the
preceding sentence of this Section 7, this Agreement will be binding upon, inure
to the benefit of, and be enforceable by, the Parties and their respective legal
successors and permitted assigns.

2



--------------------------------------------------------------------------------



 



8. Amendments; Waiver.
          This Agreement may not be amended or modified except by written
agreement of the Parties hereto. No breach of any covenant, agreement,
representation or warranty made herein shall be deemed waived unless expressly
waived in writing by the party who might assert such breach.
9. Jurisdiction and Venue.
          Any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought exclusively in the Delaware
Court of Chancery and any state appellate court therefrom (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, in
any federal court located in the State of Delaware or any Delaware state court),
and each of the Parties hereby consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waivers, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court.
10. Remedies; Attorneys’ Fees.
          The Parties agree that irreparable damage would occur if any provision
of this Agreement were not performed in accordance with its terms or were
otherwise breached and thus each Party shall be entitled to injunctive relief to
prevent any breach of this Agreement and to specifically enforce this Agreement.
In addition to any other remedies available to a Party hereunder, the Party
prevailing in any litigation regarding this Agreement shall be entitled to an
award of attorneys’ fees and costs arising from such litigation.
11. Severability.
          Each provision of this Agreement will be interpreted so as to be
effective and valid under applicable law, but if any provision is held invalid,
illegal or unenforceable under applicable law in any jurisdiction, then such
invalidity, illegality or unenforceability will not affect any other provision,
and this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been included
herein.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

          RENEGY    
 
        RENEGY HOLDINGS, INC.     a Delaware corporation    
 
       
By:
  /s/ Robert W. Zack    
 
       
 
       
Name:
  Robert W. Zack    
 
       
 
       
Title:
  Executive Vice President and CFO    
 
       

          STOCKHOLDER    
 
        ROBERT M. WORSLEY AND CHRISTI M. WORSLEY REVOCABLE TRUST  
 
       
By:
  /s/ Robert M. Worsley    
 
       
 
       
Name:
  Robert M. Worsley    
 
       
 
       
Title:
  Trustee    
 
       
 
       
By:
  /s/ Christi M. Worsley    
 
       
 
       
Name:
  Christi M. Worsley    
 
       
 
       
Title:
  Trustee    
 
       

4